Title: To George Washington from Major General William Heath, 12 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Sepr 1[2]th
              1778
          
          I have received the honor of yours of the 6th instant;
            and have given orders for the Artificers at Springfield to be cloath’d, agreeable to
            your direction.
          This moment the Continental sloop of war, commanded by
            Capn John Rathburn arrived in this Port from a cruise, and gives the inclosed
              intelligence—Whether this fleet was from Europe, and
            what is calld the Glasgow fleet—or whether they were
            from Cannada—of which I think there may be at least some probability is uncertain—I
            thought it my duty to give your Exellency the earliest notice of it.
          I would request that the Letter addressed to the Hon. the President of Congress may be
            sent by your first Express to Philadelphia and ask your Excellency’s pardon for giveing
            you the trouble. I have the honor to be with the
            greatest Respect your Excellencys most Obedt Servt
          
            W. Heath
          
        